DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 13 and 14 comprise a recitation “wherein the cells are infecting influenza virus”. Cells cannot infect the virus, only virus can infect cells. For the purpose of examination it will be considered that the recitation is supposed to mean “wherein the cells are infected by influenza virus”, but appropriate correction is required.
Claims 15-20 are rejected based on dependency on claims 11, 13 or 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 18-20 depend on claims 11, 13, 14, respectively, and add an identical limitation that virus titer of the cells is higher than that of cells of the same type before expression suppression. According to instant specification (see Examples) such quality of the cells claimed is inherent to the cells, therefore claims 18-20 do not further limit claims 11, 13, 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spurgers et al (Molecular & Cellular Proteomics, 2010, vol.9, issue 12: 2690-2703).
Spurgers et al disclose administering siRNAs targeting proteins in Table I, which includes ACTG1 protein (see page 2693), into 293T cells (see bridging paragraph between pages 2691-2692), 293T cell is a type of HEK293 cells. Thus HEK293 cell in which ACTG1 gene is suppressed is produced, anticipating claims 1-3. The recitation in preamble of claim 1 “for producing an influenza virus” is of intended use, therefore it is not given patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al (Journal of Proteome Research, 2007, 6: 672-682) and in further view of Degrace et al (WO 2013/106548, July 2013, of record).
Mayer et al teach that USP10 protein (named Ubiquitin Carboxyl-Terminal Hydrolase 10 in Table 1 on page 676) is involved in influenza A viral life cycle (see Abstract).
Mayer et al do not teach HEK293, Vero or MDCK cells in which expression of USP10 is suppressed and which is infected with influenza virus.
Degrace et al teach cells for production of viruses, such as influenza virus (see
paragraph [0009]) with a disruption of a gene selected from Tables 1a and 1b, where the
disruption results in decreased expression or activity of the gene (see paragraph [0009]). Such
cell can be MDCK cell (see paragraph [00051]), or Vero, or HEK 293 cell (see paragraph [00077])
infected with influenza virus (see paragraph [0009]). Degrace describes specific methods of gene disruption to achieve effectiveness of at least 75% (see paragraphs [00044, 00090]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to produce cells in which USP10 gene is suppressed based on teachings of Mayer et al and Degrace et al. One of the ordinary skill in the art would be motivated to do so, because Mayer et al teachings that USP10 is involved in life cycle of influenza virus, motivating one of the art to try to suppress the gene in different cells taught by Degrace et al in order to further elucidate the involvement of the gene in influenza virus life cycle such as if the gene suppression will increase or decrease virus production. 

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 
Previous rejections are withdrawn in view of new amendments, arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635